Citation Nr: 1508902	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1975 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2014.  From the date of the hearing, the record was held open for 60 days to allow for the submission of a statement from the Veteran's private treatment provider, which was done in December 2014.  However, the additional evidence was not accompanied by a waiver of RO consideration.  In light of the need to remand for further development, the AOJ will have the opportunity to review this statement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts his current lung disability is related to service.  Specifically, he contends that he was found to have spots on his lungs during an in-service bi-annual asbestos screening required for his job working in the brake and motor transport mechanic shop.  Consequently, he was treated with inhalation medication from 1977 to 1978.  He also contends that he continued to suffer lung problems, including wheezing and shortness of breath, during service and thereafter.

Unfortunately, VA has concluded that the Veteran's service treatment records (STRs) are unavailable.  See June 2010 VA memorandum.  While there are no STRs, the Veteran's DD Form 214 indicates that the Veteran served as a motor transport maintenance chief for approximately 3 years.  Further, the Veteran has credibly testified that he experienced shortness of breath and wheezing throughout service.  See October 2014 Board Hearing Transcript.  In addition, post-service medical evidence dated December 2005 through May 2012 demonstrates multiple pulmonary diagnoses.  For example, a February 2006 x-ray showed chronic obstructive pulmonary disease (COPD), and an April 2006 hospital discharge report diagnosed acute interstitial pneumonia.  Finally, a November 2014 statement from the Veteran's private treatment provider indicates that the Veteran's current pulmonary problems are consistent with a previous disseminated pulmonary infection-perhaps tuberculosis or a histoplasmosis-that could have been obtained in service.

In light of the evidence demonstrating current lung disability diagnoses, in-service lung symptomatology, and a potential nexus between the two, the Board finds that a VA examination is necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Cuevas, 3 Vet. App. at 548.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his claimed lung disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history.  The examiner is asked to identify any current lung disabilities.

After a review of the Veteran's claims file and the results of his physical examination, and consideration of the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently lung disability is related to active service or any incident of service, to include conceded symptoms of wheezing and shortness of breath therein.  In forming his/her opinion, the examiner should accept as fact that the Veteran experienced wheezing and shortness of breath in service.

If the examiner cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so (e.g. a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s)).

2.  Thereafter, readjudicate the issue on appeal and issue a supplemental statement of the case if needed.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

